Title: To George Washington from Colonel Philip Burr Bradley, 10 July 1776 [letter not found]
From: Bradley, Philip Burr
To: Washington, George

Letter not found: from Colonel Philip Burr Bradley, 10 July 1776. On 11 July Richard Cary wrote to Bradley: “I am commanded by his Excellency to return you for answer to your favr of yesterday, that upon the representation you have made of the peculiar Situation and circumstances of some Families on Bergen Neck, he has not the least objection to allowing each of them the use of two or three Cows for their Subsistence, as he would by no means reduce them to any further difficulties than they must necessarily suffer, by the operations which unavoidably take place, in consequence of the Enemy being so near us” (PHi: Gratz Collection).